t c memo united_states tax_court kevin ryan robinson petitioner v commissioner of internal revenue respondent docket no filed date kevin ryan robinson pro_se steven m webster for respondent memorandum opinion swift judge this matter is before us under rule on respondent’s motion for summary_judgment with respect to petitioner’s and federal_income_tax deficiencies and additions to tax respondent determined deficiencies in and additions to petitioner’s federal income taxes as follows additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number -- all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background under rule f some of the facts have been deemed stipulated and are so found at the time the petition was filed petitioner was a resident of edgefield south carolina for a year not in issue petitioner filed his individual federal_income_tax return and indicated thereon a on date respondent filed a motion to show cause why proposed facts in evidence should not be accepted as established rule f motion on date the court issued an order granting respondent’s rule f motion and directing petitioner to file a response to the motion by date the date order also explained that failure by petitioner to respond to any matter set forth in respondent’s rule f motion including the proposed stipulation of facts would result in such matter’s being deemed stipulated for purposes of the instant case petitioner failed to respond to respondent’s rule f motion and on date the court made absolute its date order and the facts set forth in the proposed stipulation of facts were deemed stipulated for purposes of trial and opinion herein head-of-household filing_status and claimed four exemptions for dollar_figure in federal income taxes was paid_by petitioner during petitioner received income from various sources as follows income wages--homes of the csra inc nonemployee compensation--belgravia financial services llc refund of state_income_tax total amount dollar_figure big_number dollar_figure additionally during dollar_figure in federal income taxes was withheld from petitioner’s wages during petitioner received income from various sources as follows income amount wages--homes of the csra inc dollar_figure interest_income total dollar_figure during no federal income taxes were withheld from petitioner’s wages for a year not in issue petitioner filed his individual federal_income_tax return and indicated thereon a single filing_status and claimed four exemptions for dollar_figure in federal income taxes was paid_by petitioner during petitioner received income from various sources as follows income amount wages--genfinity corporation dollar_figure wages--apple homes acquisition corporation big_number total dollar_figure additionally during dollar_figure in federal income taxes was withheld from petitioner’s wages for and petitioner has not filed federal_income_tax returns upon audit for each of the years and respondent charged petitioner with the above respective income treated petitioner as having a single filing_status with one exemption allowed petitioner a standard_deduction and determined the tax deficiencies and additions to tax at issue herein on date petitioner filed with the court his petition in which petitioner requested a redetermination of his and federal_income_tax liabilities on date respondent filed under rule the instant motion for summary_judgment on date petitioner filed with the court a response to respondent’s motion for summary_judgment in which petitioner made only conclusory allegations with respect to respondent’s determinations of petitioner’s tax_liabilities and additions to tax discussion summary_judgment is proper if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 122_tc_184 the party opposing the motion may not rest upon the mere allegations or denials of such party’s pleading but the objecting party’s response must set forth specific facts showing that there is a genuine issue for trial rule d see also 477_us_317 relating to fed r civ p summary_judgment is appropriate where the objecting party fails to make a showing sufficient to establish the existence of an element essential to that party’s case and on which that party will bear the burden_of_proof at trial id pincite however the burden of establishing the nonexistence of a genuine issue is on the party moving for summary_judgment and where the evidentiary matter in support of the motion does not establish the absence of a genuine issue summary_judgment is to be denied even if the objecting party does not submit opposing evidentiary matter 398_us_144 we are satisfied herein that there is no genuine issue as to the amount of income petitioner received in and and that a decision may be rendered with regard thereto as a matter of law the facts relating to petitioner’s wages nonemployee compensation refund of state income taxes and interest_income for and as determined by respondent in the notices of deficiency are established by virtue of petitioner’s deemed admissions further petitioner’s response to respondent’s motion for summary_judgment with regard to petitioner’s income is vague and is inadequate to avoid summary_judgment with regard thereto with regard however to petitioner’s filing_status and to the number of exemptions to which petitioner is entitled we are not prepared to enter summary_judgment in his petition herein involving and petitioner claimed head-of- household filing_status and his own and three additional exemptions the evidence establishes that for petitioner claimed head-of-household filing_status and that for both and petitioner claimed four exemptions without any apparent adjustment thereto by respondent in respondent’s proposed stipulation of facts respondent did not ask for any stipulation from petitioner as to petitioner’s filing_status nor as to the number of exemptions to which petitioner is entitled therefore we have no deemed admissions relating to those matters further in his motion for summary_judgment although respondent seeks summary_judgment as to the bottom line tax deficiencies and the additions to tax he determined against petitioner respondent does not mention specifically petitioner’s filing_status nor the number of exemptions to which petitioner is entitled accordingly those matters would appear to be still in issue and summary_judgment would be premature with regard thereto with regard to the additions to tax determined by respondent in respondent’s notices of deficiency respondent in his motion for summary_judgment specifically refers to and asserts petitioner’s liability for each of the additions to tax by attachments to his rule f motion and to his motion for summary_judgment respondent establishes petitioner’s failure_to_file his and federal_income_tax returns and respondent establishes the federal income taxes withheld from petitioner’s wages with regard to his and federal_income_tax liabilities in his response to respondent’s motion for summary_judgment petitioner gives no explanation as to why his and federal_income_tax returns were not timely filed and as to why there were underpayments of his and federal estimated income taxes respondent has met his burden of production under sec_7491 with regard to the sec_6651 additions to tax for and and the sec_6654 additions to tax for and and petitioner has not provided any facts that raise any issue as to his liability therefor for the reasons stated we shall grant partial summary_judgment with regard to the amount of petitioner’s and income as determined by respondent and with regard to the applicability of the additions to tax under sec_6651 for and and sec_6654 for and but we deny summary_judgment with regard to petitioner’s filing_status and exemptions for each of the years in issue an appropriate order will be issued depending on the eventual outcome of the filing_status and exemption issues the amount of petitioner’s tax deficiencies and additions to tax may be adjusted from the amounts set forth in respondent’s notices of deficiency
